                                         Case 3:17-cv-07088-AGT Document 196 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DODOCASE VR, INC., et al.,                         Case No. 17-cv-07088-AGT
                                                        Plaintiffs,                         ORDER TO SHOW CAUSE RE:
                                   8
                                                                                            SUBJECT-MATTER JURISDICTION
                                                 v.
                                   9

                                  10     MERCHSOURCE, LLC, et al.,
                                                        Defendants.
                                  11

                                  12          Plaintiffs voluntarily amended their complaint earlier this year. In their operative, third
Northern District of California
 United States District Court




                                  13   amended complaint, they dropped all federal claims. The only remaining claim is a state-law

                                  14   claim for breach of a license agreement. Plaintiffs have asked the Court to exercise supplemental

                                  15   jurisdiction over this state-law claim, under 28 U.S.C. § 1367. See ECF No. 153, TAC ¶¶ 26–27.

                                  16          When a plaintiff voluntarily amends his complaint to withdraw all federal claims, district

                                  17   courts cannot exercise supplemental jurisdiction over state-law claims that remain. See Pintando

                                  18   v. Miami–Dade Housing Agency, 501 F.3d 1241, 1242–44 (11th Cir. 2007); Wellness Cmty.–Nat’l

                                  19   v. Wellness House, 70 F.3d 46, 50 (7th Cir. 1995); see also 13D Charles A. Wright & Arthur R.

                                  20   Miller, Federal Practice & Procedure § 3567 & n. 50 (3d ed., updated Apr. 2020).

                                  21          As federal subject-matter jurisdiction appears to be lacking, the Court orders the parties to

                                  22   show cause, by Monday, June 15, as to why this case shouldn’t be dismissed.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 29, 2020

                                  25

                                  26
                                                                                                    ALEX G. TSE
                                  27                                                                United States Magistrate Judge
                                  28
